PER CURIAM:
Carlton Christopher Sullivan appeals the district court’s order denying his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Sullivan, No. 8:03-cr-00194-DKC-4 (D. Md. Sept. 23, 2008; Aug. 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.